Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the single branch line being connected to each of the plurality of discharge parts as called for on lines 4-5 of independent claims 1 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
On lines 4-5 of independent claims 1 and 9, a single common line and a single branch line are defined, with the (single) branch line being connected to each of the plurality of discharge parts. However, paragraph 36 of the specification and figure 3 disclose that there is a branch line 48b for each discharge part 46a with a single common line 48a. The originally filed specification lacks antecedent basis for as to there being a plurality of discharge parts connected to a single branch line as claimed and this configuration is not shown in the figures.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
On lines 4-5 of independent claims 1 and 9, a single common line and a single branch line are defined, with the (single) branch line being connected to each of the plurality of discharge parts. However, paragraph 36 of the specification and figure 3 disclose that there is a branch line 48b for each discharge part 46a with a single common line 48a. The originally filed specification lacks antecedent basis for as to there being a plurality of discharge parts connected to a single branch line as claimed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
On lines 4-5 of independent claims 1 and 9, a single common line and a single branch line are defined, with the (single) branch line being connected to each of the plurality of discharge parts. However, paragraph 36 of the specification and figure 3 disclose that there is a branch line 48b for each discharge part 46a with a single common line 48a. The originally filed specification is silent as to there being a plurality of discharge parts connected to a single branch line as claimed wherein this is considered new matter not originally disclosed.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 4-5 of independent claims 1 and 9, a single common line and a single branch line are defined. However, paragraph 36 of the specification and figure 3 disclose that there is a branch line 48b for each discharge part 46a with a single common line 48a. Therefore, claims 1 and 9 are considered indefinite because of the discrepancies between the specification and the claims which render it difficult to understand the metes and bounds of the claimed subject matter.
Additionally, on line 6 of claim 1, the valve location of “midway along the liquid supply line” is indefinite because it is not certain with respect to what the valve is midway. A midway point cannot be determined if no starting point or ending points are defined. For example, is the valve midway between the toilet seat and a water supply tank, or the seat and a municipal supply system? Etc.  
Claims 2-8 and 10-21 depend from indefinite independent claims 1 and 9.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuho JP2002-54216. In regard to claim 9: Shuho discloses: A toilet seat unit (as shown in the figures) comprising: 
a toilet seat (31); 
a plurality of discharge parts (31, 33) formed on a reverse face of the toilet seat (as shown in figures 1 and 2); 
a liquid supply line including a common line (as is the supply source 36 as claimed) and a branch line (34, 35), the branch line (34, 35) being connected to each of the plurality of discharge parts (31, 33), 
wherein the toilet seat unit is configured to perform toilet seat reverse face washing (as disclosed in paragraph 6 of the submitted Espacenet translation), in which a cleaning liquid is supplied onto the reverse face of the toilet seat by the plurality of discharge parts and the reverse face is washed, 
wherein when the toilet seat unit is placed in a non-closed state, the cleaning liquid is not supplied in the common line and the branch line such that the toilet seat reverse face washing is not performed (as disclosed in paragraph 15 of the submitted Espacenet translation, the device of Shuho includes an interlocking portion which will only permit washing the reverse side of the toilet seat when the toilet seat is closed which is a reverse way of stating that if the toilet seat is open, or in a non-closed state as claimed, the washing is not performed as claimed because the interlocking device of Shuho will only wash the reverse side if the toilet seat is closed, and thereby is preventing the washing when the seat is open or in a non-closed state as claimed).
Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kemp 2008/0301867. In regard to claim 9: Kemp discloses; A toilet seat unit (as shown in the figures) comprising: 
a toilet seat (1); 
a plurality of discharge parts (as are the nozzles on 22) formed on a reverse face of the toilet seat (as shown in figures 4 and 6); 
a liquid supply line including a common line (8) and a branch line (22), the branch line (22) being connected to each of the plurality of discharge parts (as are the nozzles on 22), 
wherein the toilet seat unit is configured to perform toilet seat reverse face washing (as shown in figures 4 and 6), in which a cleaning liquid is supplied onto the reverse face of the toilet seat by the plurality of discharge parts and the reverse face is washed, 
wherein when the toilet seat unit is placed in a non-closed state, the cleaning liquid is not supplied in the common line and the branch line such that the toilet seat reverse face washing is not performed (as disclosed in paragraph 6 the device of Kemp is only activated when washing chamber 2 is closed by the toilet seat 1 covering it’s open top as seen in figure 6 which will only permit washing the reverse side of the toilet seat when the toilet seat is closed which is a reverse way of stating that if the toilet seat is open, or in a non-closed state as claimed, the washing is not performed as claimed).
Claim Rejections - 35 USC § 103
Claims 1, 2, 5-7, 9-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shuho JP2002-54216 in view of Tamura et al. 2021/0093131. In regard to claims 1 and 9: Shuho discloses: A toilet seat unit (as shown in the figures) comprising: 
a toilet seat (31); 
a plurality of discharge parts (31, 33) formed on a reverse face of the toilet seat (as shown in figures 1 and 2); 
a liquid supply line including a common line (as is the supply source 36 as claimed) and a branch line (34, 35), the branch line (34, 35) being connected to each of the plurality of discharge parts (31, 33); and
a controller configured to perform toilet seat reverse face washing (as disclosed in paragraph 6 of the submitted Espacenet translation), in which a cleaning liquid is supplied onto the reverse face of the toilet seat by the plurality of discharge parts and the reverse face is washed, wherein when the toilet seat unit is placed in a non-closed state, the controller is configured such that toilet seat reverse face washing is not performed: 
substantially as claimed but does not disclose, with respect to claims 1 and 9, the supply line to be a pipeline or conduit as contended; or, with respect to claim 1, a supply line valve. However, Tamura teaches another toilet seat unit including a toilet seat (22), a plurality of discharge parts (50A, 50B, 50C) formed to clean on a reverse face of the toilet seat (as shown in figures 3-9, 11, 17, 31 and 41) having a common line 120c as shown in figure 20 with a supply line valve 126C, located midway between a generic source and the branch lines, which feeds a branch line (120a, 120b, 120c), the branch line (120a, 120b, 120c) being connected to each of the plurality of discharge parts (50A, 50B, 50C) with a valve controller 124 for the purpose of better controlling the cleaning operation of the toilet seat. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the toilet seat unit of Shuho a common valved supply line and a valve controller as, for example, taught by Tamura in order to better control the cleaning operation of the toilet seat.
Regarding claims 2, 5-7 and 15; Shuho discloses in paragraph 20 of the submitted Espacenet translation a control unit (76) that controls (as stated in paragraph 20) the toilet seat reverse face washing, when the toilet seat is placed in a non-closed state (which is the equivalent as sensing when the toilet seat is in a closed state because when the toilet seat is in a closed state as stated in paragraph 20 the toilet seat is simultaneously, or also, not in a non-closed state as claimed), the control unit does not allow the toilet seat reverse face washing to be performed (as stated on lines 12-19 of paragraph 20, the control unit or interlocking portion 76 includes sensors and reacts to a sensor attached to handle 73 which transmit and receive signals regarding the closed state of the toilet seat 71 and control a motor 75 that biases the seat in a closing direction with a rotating shaft at 74) with the motor 75 being a pressing mechanism as claimed.
Regarding claims 10-12 and 14, Shuho discloses in paragraph 14 of the submitted Espacenet translation a ring-shaped seal member 100 that is sandwiched between the upper surface of the toilet body 101 and the toilet seat 92 as shown in figure 6 when the toilet seat is placed in the closed state; with the motor 75 being a pressing mechanism that presses the toilet seat onto the toilet body as claimed.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shuho JP2002- 54216 in view of Tamura et al. 2021/0093131 as applied to claim 2 above and further in view of Kentaro et al. JP2008-240374. Shuho discloses; A toilet device configured to be capable of performing toilet seat reverse face washing substantially as claimed but does not disclose a human detecting sensor that detects a user on the toilet seat. However, Kentaro teaches another device configured to be capable of performing toilet seat liquid sterilizing having a human detecting sensor 13 that detects a user on the toilet seat for the purpose of preventing the use of the dispenser when a user is seated on the toilet seat. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to toilet seat washer of Shuho with a human detecting sensor that detects a user on the toilet seat as, for example, taught by Kentaro in order to prevent the use of the washer or dispenser when a user is seated on the toilet seat.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shuho JP2002- 54216 in view of Tamura et al. 2021/0093131 as applied to claims 1 and 10 above and further in view of White 2012/0180208. Shuho discloses; A toilet device configured to be capable of performing toilet seat reverse face washing substantially as claimed but does not disclose a lock mechanism. However, White teaches another device configured to be capable of performing toilet flushing or washing having a lock mechanism 38, 42, 44 for the purpose of preventing the use of the toilet while it is being washed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to toilet seat washer of Shuho with a lock mechanism as, for example, taught by White in order to prevent the use of the toilet while it is being washed.
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shuho JP2002-54216 in view of Tamura et al. 2021/0093131 as applied to claim 1 above and further in view of Kunio JP 5-261029. Shuho discloses; A toilet device configured to be capable of performing toilet seat reverse face washing substantially as claimed but does not disclose a drying device. However, Kunio teaches another toilet device which is subject to becoming wet as disclosed in the Overview having a hot air drying device 5-9 for the purpose of drying the toilet when it becomes wet. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to toilet seat washer of Shuho with a dryer as, for example, taught by Kunio in order to dry the toilet for the user.
Regarding claims 17 and 18, Shuho discloses in paragraph 14 of the submitted Espacenet translation a ring-shaped seal member 100 that is sandwiched between the upper surface of the toilet body 101 and the toilet seat 92 as shown in figure 6 when the toilet seat is placed in the closed state; with the motor 75 being a pressing mechanism that presses the toilet seat onto the toilet body as claimed.
Claims 1, 2, 10, 11, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp 2008/0301867 in view of Glew 20050188451. Kemp discloses; A toilet device (as shown in the figures) comprising: 
a toilet seat (1); 
a plurality of discharge parts (as are the nozzles on 22) formed on a reverse face of the toilet seat (as shown in figures 4 and 6); 
a liquid supply line including a common line (8) and a branch line (22), the branch line (22) being connected to each of the plurality of discharge parts (as are the nozzles on 22); and
a controller (as disclosed in paragraph 18) configured to perform toilet seat reverse face washing (as shown in figures 4 and 6), in which a cleaning liquid is supplied onto the reverse face of the toilet seat by the plurality of discharge parts and the reverse face is washed, wherein when the toilet seat unit is placed in a non-closed state, the controller is configured such that toilet seat reverse face washing is not performed (as disclosed in paragraph 6 the device of Kemp is only activated when washing chamber 2 is closed by the toilet seat 1 covering it’s open top as seen in figure 6 which will only permit washing the reverse side of the toilet seat when the toilet seat is closed which is a reverse way of stating that if the toilet seat is open, or in a non-closed state as claimed, the washing is not performed as claimed): 
substantially as claimed but does not disclose a supply line valve. However, Glew teaches another toilet seat unit including a toilet seat (3), a discharge parts (60) formed to clean on both including a reverse face of the toilet seat with a common line water supply line as shown in figures 1 and 2 having a supply line valve 50, located midway between a generic source and the cabinet 1, for the purpose of better controlling the cleaning operation of the toilet seat. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the toilet seat unit of Kemp with a supply line valve as, for example, taught by Glew in order to better control the cleaning operation of the toilet seat.
Regarding claim 2, Kemp discloses a control unit in paragraph 18 for performing the claimed functions disclosed in paragraph 6.
Regarding claims 10, 11, 14, 17 and 18, Kemp discloses a ring shaped seal member 2 that is sandwiched between the upper surface of the toilet body (the toilet rim or toilet as labeled in figure 6) and the toilet seat 1 as shown in figure 6 when the toilet seat is placed in the closed state with seal 2 including o-ring seals as are the black circles at the top of 2 and in contact with toilet seat 1.
Regarding claims 16 and 19-21, Kemp discloses a drying device 7 which supplies hot air to the chamber in 2 as disclosed in paragraph 4.
Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. Applicant contends that the discharge parts of Shuho dispense at different times. This is correct, however with respect to claim 9 there is no limitation which would preclude the timing of the Shuho discharge parts. Applicant is contending the valved supply line of claim 1, however, this limitation is not present in claim 9. As noted in the rejection, Shuho does have a common supply line as is the supply source 36 which provides water to both branch lines 34 and 35. Applicant appears to be contending the supply line must necessarily be a supply pipe, nevertheless, this structure is clearly taught by line 120c of Tamura. With respect to claim 1, figure 20 of Tamura teaches in figure 20 the use of a single supply line 120c with a valve 126c with branched lines 120a, 120b and 120d, each also including a valve 126A, 126B and 126D wherein this valved supply and branch configuration as taught in Tamura will not preclude or impede the timing function of Shuho.
Applicant contends that Kemp does not teach “a liquid supply line including a common line and a branch line, the branch line being connected to each of the plurality of discharge parts”. However, as shown in figure 4, Kemp clearly discloses a common line liquid supply line 8 which is clearly disclosed as a pipe or a line in paragraph 6. Kemp further discloses a plurality of discharge parts as are each of the holes or nozzles which spray water as disclosed on paragraph 6 and which are located on a branch line 22 as claimed which forks off of the common line 8 as seen in figure 4. Branch line 22 may also be two branches 22 as shown on either side of 23 in figures 6B and 6C.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamura Japan 2019-170748 (application JP2018-063355) is the priority document of Tamura 2021/0093131 showing figure 20 with a priority filing date of 03/28/2018.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754